t ep ra t department of the treasury internal_revenue_service washington d c caw exeue anb aug government entities division tonm issue list legend taxpayer a company b plan c financial_institution d account e account f account g account h financial_institution company j company k amount amount amount amount amount amount amount - dear n t this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated april and from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of big_number shares of company b stock from plan c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of company b stock from plan c taxpayer a asserts that her failure to accomplish a rollover of the distribution within the 60-day period prescribed by sec_402 of the code was due to a failure by company k to follow taxpayer a’s instructions that the big_number shares of company b stock be deposited into an individual_retirement_account ira under sec_408 of the code to be maintained with financial_institution company k is a subsidiary firm of financial_institution i taxpayer a participated in plan c an employee_stock_ownership_plan under sec_409 of the code maintained by company b funds in plan c were held by financial_institution d taxpayer a was laid off from company b in during october of taxpayer a requested a total_distribution from plan c on date taxpayer a signed a transfer of assets form provided by company k and under the section of the form labeled receiving account type the box marked traditional or rollover ira was checked all transfers were designated on the form as transfer all assets in_kind in plan c transferred to an ira in financial_institution d acted as transfer agent for company b and issued taxpayer a a distribution statement that showed taxpayer a's intent was to have her account balance valued at amount a direct_rollover the statement showed a direct_rollover on date of amount of stock value while the difference of amount amount value in account balance less amount value of stock distributed in_kind represented a net cash payment for partial share of stock amount was rolled over and deposited in ira account h with financial_institution however through a series of errors on the part of company k all big_number shares of company b stock amount were deposited into account e a non-ira account with financial_institution i after the transfer of the company b stock into account e a representative of company k recommended that taxpayer a sell the company b stock in order to diversify her investments taxpayer a agreed to sell the stock believing that the stock was held in an ira and therefore no tax consequences would result from the sale of the stock which had appreciated in value a l 20124502q initially both sales proceeds were deposited into taxpayer a's on date within the 60-day rollover period big_number shares of company b stock were sold for amount on date after the 60-day rollover period had expired the remaining big_number shares of stock were sold for amount checking account account f per account set-up instructions by company k subsequently the proceeds from both sales of stock were deposited into non- ira account g the total sales proceeds from the original big_number shares equaled amount which includes the appreciation in value of amount amount less amount the failed rollover of amount from plan c to account e was discovered during the preparation of taxpayer a’s form_1040 tax_return more than days after the expiration of the 60-day rollover period based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of the big_number shares of company b stock from plan c and that you be allowed to transfer into a rollover ira the gross_proceeds amount derived from the sale of the big_number shares of stock sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides rules for the sale of distributed property - for purposes of this subsection a transfer of proceeds from sale of distributed property treated as transfer of distributed property the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shall be treated as the transfer of property received in the distribution b proceeds attributable to increase in value the excess of fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution c designation where amount of distribution exceeds rollover_contribution in any case where part or all of the distribution consists of property other than money i the portion of the money or other_property which is to be treated as attributable to amounts not included in gross_income and ii the portion of the money or other_property which is to be treated as included in the rollover_contribution shall be determined on a ratable basis unless the taxpayer designates otherwise any designation under this subparagraph for a taxable_year shall be made not later than the time prescribed by law for filing the return for such taxable_year including extensions thereof any such designation once made shall be irrevocable d nonrecognition_of_gain_or_loss no gain_or_loss shall be recognized on any sale described in subparagraph a to the extent that an amount equal to the proceeds is transferred pursuant to paragraph sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of the big_number shares of company b stock was due to company k’s failure to follow her written instruction that the company b stock be deposited into an ira maintained with financial_institution had company k followed taxpayer a’s directive the gross_proceeds amount derived from the stock sales in and would have been paid into the ira and would not be treated as taxable_income 201245024q therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the sales proceeds amount of big_number shares of company b stock distributed from plan c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount into an eligible_retirement_plan or rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution such amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact i d if you wish to inquire about at sincerely yours con kbar wisthew manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
